Exhibit ADVANCE AUTO PARTS FOURTH QUARTER COMPARABLE STORE SALES INCREASE 3.0%; REPORTS RECORD FREE CASH FLOW OF $280 MILLION ROANOKE, Va, February 18, 2009– Advance Auto Parts, Inc. (NYSE: AAP), a leading retailer of automotive aftermarket parts, accessories, batteries, and maintenance items, today announced its financial results for the fourth quarter and fiscal year ended January 3, 2009. Fourth quarter and fiscal 2008 results include the impact of an additional fiscal week of business (53rd week) as well as a non-cash inventory adjustment resulting from a change in inventory management and related accounting policy for slow moving inventory.With this change in inventory management, the Company expects to add faster moving custom mix inventory which should increase inventory turns, accelerate sales and improve margins.As a result of the inclusion of the 53rd week and the non-cash inventory adjustment, the Company’s fiscal fourth quarter and fiscal 2008 financial results are not comparable with prior periods.Thus, the Company’s fiscal 2008 financial results have been presented in this press release on both a generally accepted accounting principles (GAAP) basis and on a comparable basis to exclude the 53rd week and the non-cash inventory adjustment that occurred in the fourth quarter of fiscal 2008. Higher sales and improved gross profit rate in the 53rd week added approximately $0.10 to diluted earnings per share (EPS) versus our previous estimate of $0.07.The non-cash inventory adjustment decreased diluted EPS by $0.25 for the fourth quarter and fiscal The Company’s operating performance during the fourth quarter including the 53rd week of business but excluding the non-cash inventory adjustment was $0.51 versus $0.35 for the same period last year.On a comparable 12-week basis, fourth quarter fiscal 2008 EPS of $0.41 increased 17% over the same period last year driven by increased operating income, reduced interest expense and a lower share count.On a GAAP basis, fourth quarter fiscal 2008 EPS was $0.26. The Company’s operating performance during fiscal 2008 including the 53rd week of business but excluding the non-cash inventory adjustment was $2.75 versus $2.28 for the same period last year.On a comparable 52-week basis, fiscal 2008 EPS of $2.65 increased 16% over the same period last year.On a GAAP basis, fiscal 2008 EPS was $2.50.The Company has provided a reconciliation of its financial results as reported on a GAAP basis to its comparable financial results, which excludes the 53rd week and the non-cash inventory adjustment, in the accompanying financial statements in this press release. Fourth Quarter and Fiscal 2008 Performance Summary (1) Thirteen Comparable Fifty-Three Comparable Weeks Ended Twelve Weeks Ended Weeks Ended Fifty-Two Weeks Ended January 3, January 3, December 29, January 3, January 3, December 29, 2009 2009 (1) 2007 2009 2009 (1) 2007 Sales (in millions) $1,192.4 $1,103.6 $1,048.4 $5,142.3 $5,053.4 $4,844.4 Comp Store Sales % (2) 3.0% 3.0% (0.3%) 1.5% 1.5% 0.7% Gross Profit % 45.4% 48.5% 47.1% 47.9% 48.6% 47.9% SG&A % 41.5% 42.3% 41.0% 39.8% 40.0% 39.3% Operating Income % 3.9% 6.2% 6.1% 8.1% 8.6% 8.6% Diluted EPS $0.26 $0.41 $0.35 $2.50 $2.65 $2.28 Diluted EPS, as adjusted (3) $0.51 N/A $0.35 $2.75 N/A $2.28 Avg Diluted Shares (in 000s) 94,571 94,571 100,654 95,305 95,305 104,654 (1) Fiscal 2008 includes an additional week of business (53rd week) as well as a non-cash inventory adjustment resulting from a change in inventory management and related accounting policy for slow moving inventory.As a result, fiscal fourth quarter and fiscal 2008 financial results are not comparable with prior periods.Therefore, the financial results have also been reported on a comparable basis to exclude the 53rd week and the non-cash inventory adjustment. 2 Refer to the reconciliation of the financial results reported on a GAAP basis to the comparable results in the accompanying financial statements in this press release. (2) Comparable store sales exclude the impact of sales from the 53rd week of fiscal 2008. (3) Diluted EPS, as adjusted, includes the impact of the 53rd week but, excludes the impact of the non-cash inventory adjustment of $0.25 in the fiscal fourth quarter and fiscal 2008. Fourth Quarter and Fiscal 2008 Highlights Total sales for the fourth quarter increased 13.7% to $1.19 billion, compared with total sales of $1.05 billion in the fourth quarter of fiscal 2007.The sales increase reflects the net addition of 107 new stores during fiscal 2008, an increase of $88.8 million or 8.5% in sales due to the inclusion of a 53rd week and a comparable store sales increase of 3.0% during the quarter.The comparable store sales increase of 3.0% compares to a decrease of 0.3% in the fourth quarter last year.The comparable store sales increase was comprised of a 13.7% increase in Commercial sales partially offset by a 1.1% decrease in do-it-yourself (DIY) sales.This compares to an 8.1% increase in Commercial sales and a 3.1% decrease in DIY sales in the fourth quarter last year.Fiscal 2008 sales increased 6.1% to $5.14 billion, while comparable store sales increased 1.5% driven by a 12.1% increase in Commercial sales partially offset by a 2.3% decrease in DIY sales. On a comparable basis, the Company’s gross profit rate was 48.5% in the fourth quarter as compared to 47.1% for the same quarter last year, a 140 basis point improvement.The 140 basis point improvement was driven by decreased inventory shrink, more effective pricing and higher sales from Autopart International, which generated a higher gross profit rate.On a GAAP basis, the Company’s gross profit rate was 45.4% in the fourth quarter as compared to 47.1% for the same quarter last year, which reflects a 166 basis point decrease due to the impact of the non-cash inventory adjustment. On a comparable basis, the Company’s fiscal 2008 gross profit rate was 48.6% as compared to 47.9% last year, which reflects a 70 basis point improvement.The 70 basis point improvement was driven by more effective pricing, decreased inventory shrink and higher sales from Autopart International, which generated a higher gross profit rate.On a GAAP basis, the Company’s gross profit rate was 47.9% in fiscal 2008, which was flat with the prior year. 3 On a comparable basis, the Company’s fourth quarter selling, general and administrative (SG&A) expenses were 42.3% of sales compared to 41.0% for the same period last year.The 125 basis point SG&A increase was driven by increased incentive compensation, strategic capability investments, and legal settlement costs partially offset by lower medical expense.On a GAAP basis, the Company’s fiscal fourth quarter SG&A expenses were 41.5% of sales, 77 basis points lower as a result of the 53rd week. On a comparable basis, the Company’s fiscal 2008 SG&A expenses were 40.0% of sales compared to 39.3% last year.The 66 basis point SG&A increase was driven by strategic capability investments, increased incentive compensation and legal settlement costs partially offset by lower medical expense.On a GAAP basis, the Company’s fiscal 2008 SG&A expenses were 39.8% of sales, 14 basis points lower as a result of the 53rd week. Interest expense was $7.5 million in the fourth quarter, compared to $8.2 million for the same period last year primarily driven by lower interest rates.For fiscal 2008, interest expense was $33.7 million, compared to $34.8 million last year driven by lower interest rates.The Company’s current borrowing costs are approximately 4%. Operating cash flow for the year increased $68.2 million to $478.7 million.Free cash flow for the year increased 19% to $280.0 million, a $45.6 million improvement as compared to last year due to the impact of the 53rd week and reduced capital expenditures.Capital expenditures were $185.0 million for the year, as compared to $210.6 million for the same period last year.The decrease in capital expenditures is primarily due to a reduction in new store development. “Overall, I am very pleased with our performance in 2008.Despite a deteriorating economic environment, our turnaround and transformation are off to a good start.We achieved many strategic and financial goals in 2008,” said Darren R. Jackson, Chief Executive Officer.“These achievements were driven by the hard work and dedicated efforts of our 48,000 Team Members who helped us grow our Company’s success and serve our customers better than anyone else.” 4 The
